Citation Nr: 0841198	
Decision Date: 12/01/08    Archive Date: 12/09/08

DOCKET NO.  07-12 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a lung disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1969 to August 
1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 Decision Review Officer 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking service connection for a lung 
disability.  He essentially contends that he has a current 
lung disability that was caused by his working with caustic 
and dangerous photo chemicals during service.  The Board 
notes that the veteran's service medical records do not show 
that a lung disability was noted on his July 1969 enlistment 
examination report.  During examination at separation, a June 
1973 chest x-ray revealed small calcific densities in both 
lungs, more marked on the left and associated calcifications 
in the left hilum.  It was noted to be asymptomatic, and most 
likely attributable to inactive granulomatous disease.  

In support of his claim, the veteran has also submitted 
medical evidence reflecting that he has been treated for 
bronchitis several times since service, as early as January 
1979 and as recently as February 2006.  Given the in-service 
x-ray findings, and the instances of post-service treatment 
for bronchitis, the Board finds that a VA examination would 
be helpful in resolving this appeal.  See Charles v. 
Principi, 16 Vet. App. 370, 374- 75 (2002) (Holding that 
under 38 U.S.C.A § 5103A(d)(2), VA was to provide a medical 
examination where, the claimant had been diagnosed to have 
tinnitus, and had proffered competent lay evidence that he 
had had continuous symptoms of the disorder [i.e., ringing in 
the ears] since his discharge).  


Accordingly, the case is REMANDED for the following action:

1.  The AMC should make arrangements for 
the veteran to be afforded an appropriate 
VA examination to clarify the nature and 
etiology of any current lung disability.  
The claims folder should be made available 
to the examiner for review, and review of 
the claims folder should be indicated in 
the examination report.  The examiner 
should perform any tests or studies, 
including X-rays, deemed necessary for an 
accurate assessment.  All findings should 
be reported in detail.  The examiner 
should conduct an examination of the 
appellant's lungs and provide a diagnosis 
of any pertinent pathology found.  As to 
any disability identified on examination, 
the VA examiner should express an opinion 
as to whether it is at least as likely as 
not (50 percent probability or more) that 
any current disability was incurred or 
aggravated as a result of the veteran's 
military service, to include as a result 
of chemical exposure while working as a 
precision photo processing specialist 
during service.  

2.  After the development requested above 
has been completed, the AMC should 
readjudicate the issue on appeal.  If the 
benefit sought on appeal remains denied, 
the appellant and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


